 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
 1

 2

 3
     See
 4

 5

 6

 7

 8

 9         See

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
 1

 2

 3   28th
 4

 5

 6

 7

 8

 9

10

11          s/ Amy Williams-Derry
            s/ Lynn L. Sarko
12
            s/ Ian S. Birk
13          s/ Gretchen Freeman Cappio
            s/ Irene M. Hecht
14          s/Nathan L. Nanfelt
            s/ Gabriel E. Verdugo
15

16

17

18

19

20

21

22

23

24

25

26
 1   s/ Alison Chase
                   pro hac vice forthcoming
 2

 3

 4

 5

 6

 7

 8
     s/ Michael E. Ricketts
     s/ Bradley B. Jones
 9

10

11

12

13

14

15

16

17
     s/ Robert S. Goodman
     s/ Costantino P. Suriano
18                         pro hac vice
                             pro hac vice
19

20

21

22

23

24

25

26
